At the close of all the evidence in this case, no motion was made by the defendant to dismiss the complaint. The defendant thereby conceded that questions of fact were presented for consideration by the jury. The jury found plaintiff’s claim to be worth the sum of $125. The clerk has added interest on this amount from the date the claim accrued. Manifestly, however, defendant should not be charged for interest prior to the date he received the claim which appears to have been on November 11, 1940. The clerk was authorized to add interest accruing after that date on the balance due to the plaintiff (Civ. Prac. Act, § 480). The judgment should be modified in this respect. Some of the items in plaintiff's bill of costs as taxed, also appear to be improper and excessive, but we do not regard any question concerning them to be properly before us. Judgment modified in accordance herewith and as so modified affirmed, without costs. Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ., concur.